PAGE 1 Of 1 '»



TO: THE VERY HONORABLE COURT                 CRIMINAL APPEALS CAUSE NO.
 Of CRIMINAL APPEALS: Of TEXAS:              #02-14-00293-CR.
POST OFFICE BOX 12308 -CAPITOL
                                            STATE OF TEXAS
               STATION:
CAPITOL STATION CAPITOL OF TEXAS               VS.

AUSTIN TEXAS ZIP CODE      78711 ;          MICHAEL PERRY# 1941592;
                                            TRIAL COURT NO. 13022600;


                                             #I.D.NO. 1941592;
         „     RECEIVED IH
         COURT OF CR/MWAUppEALg             Mr. Michael Perry;
                                           William McConnell Unit;
                SEP 29 2015                3001 South Emily Drive;
                                           BEEVILLE TEXAS ZIP CODE
             At3@S4cos?as Clerk                              78102-8696;
    DEAR HONORABLE CLERK:

      HERE COMES NOW PERRY,MICHAEL * I.D. NO. 1941592.'" A
      PRISONER ON THE ABOVE UNIT INSTITUTIONAL DIVISION:
    IN APPEAL NUMBER CAUSE 3#02-1400293-CR: TRIAL # 13022600-
    IN_FAITHFUL_RELIEF£_^REQUESTING "COPIES OF THESE (5).:
   ENCLOSED AFFIDAVITS OF GREAT IMPORTANCE: PLEASE HONORABLE
CLERK & VERY HONORABLE JUDGE & COURT: APPELLANT PERRY NEED,S
THESE ENCLOSED SWORN AFFIDAVITS: BECAUSE THESE ENCLOSED
SWORN AFFIDAVITS ARE CONVICT MR.PERRY ONLY PERCISE ORIGINAL
COPIES SIR CLERK:

YOUR HONOR ,SIR: "THERE ARE NO ZEROX COPIERS IN THIS WILLIAM
McCONNELL UNIT STATE LAW LIBRARY.THIS UNIT LAW LIBRARIAN. MRS
CANDACE MOORE : HAS AUTHORIZE THIS LAW LIBRARY: NO ACCESS TO
THEIR ZEROX COPIER,S MACHINE: : FOR INMATES AND CONVICTS GENTLEMEN:
 APPEALLANT PERRY IS IN DIRE NEEDS OF THESE $??r.3S
                            PAGE 2 Of 2;




      COPIES OF THESE ENCLOSED SWORN AFFIDAVIT,S^: FOR
   THIS   VERY HONORABLE CLERK AND COURT OF CRIMINAL APPEALS
   TO FILE WITH PETITIONER PERRY,S PETITION FOR DICRETIONARY
  _REVIEW: ( P.D.R.)   ORIGINALS HAS BEEN ALREADY SUBMITTED
   TO THIS COURT OF CRIMINAL APPEALS OF TEXAS BEFORE THIS
   VERY HONORABLE COURT DEADLINE IN THE(P. D. R.) PETITION
   PLEASE LET THIS BE VERY CLEAR: THE ENCLOSED (5) COPIES ARE
   THE ORIGINAL,S SWORN AFFIDAVITS OF TRUTH YOUR HONOR AND
   HONORABLE CLERK SIR: THIS PRISONER,S UPMOST APPRECIATION:
   FOR YOUR ACKNOWLEDGEMENT       AT   YOUR    EARLIEST CONVENIENCE
  HONORABLE JUDGE AND CLERK AND ITS VERY HONORABLE COURT:
   IN TRUTH AND IN FAITH:   I REMAIN   MICHAEL PERRY:


     y?lMI95AEL_PERRY_^_2_1941592_I_.D; NO:
      ""respectfully'submittedT                r\         aQ «i
                                                                           ?o>


                                                signature of pe(tijioner

                       certificate of service :

    upon this william mcconnell unit of assignment in (bee
-_county_itexas__3001 south emily drive ,beeville tx.zip code
  78102-8696;
BY PLACING IN THE UNITED STATES POSTAGE SYSTEM MAIL BOX AT
CENTER HALL ON THIS UNIT: (3) BUILDING::         (2) SECTION (B)-
BLOCK DOESN,T HAVE A UNITED STATES MAIL BOX AT ALL NOR
DOES THIS UNIT MAIL SUPERVISOR STAFF PUT HER EMPLOYEES
 ON THE B_ SECTIONS CELL BLOCKS 1,2,OR 3. TO PICK UP MAIL
BURING LOCKDOWN   PROCEDURES: NOR DOES        THE MAIL   SUPERVISOR
PERMITS" HER EMPLOYEES TO PASS OUT UNITED STATES MAIL TO
CONVICTS: WHICH WE ARE PEOPLE WITH CONSTITUTIONAL RIGHTS
CIVIL RIGHTS, PROCEDURAL RIGHTS: YOUR HONOR:         IM GIVING
 YOU A AN INSIGHT ON THE HECTY SITUATIONS . "IM PLACED IN
 FOR AS LEGALITY TO ANY HONORABLE COURT OF PERSONAL FAMILIES:
 PRAYING THAT YOUR HONORABLE JUDGE ,COURT,AND CLERK: GRANT
                                PAGE 3    Of 3   '




       THIS DIRE NEED OF THIS PETITION OF DISCRETIONARY REVIEW,
      _AND_ITS ATTACHMENTS OF THESE ENCLOSED AFFIDAVITS OF TRUTH,S:

      AT YOUR HONORABLE COURT OF CRIMINALS APPEALS OF TEXAS: VERY
      EARLIEST CONVENIENCE:

       WHAT,S AT STAKE HERE IS MORE THAN PETITIONERS PERRY,.S
      BISHTSi_IHJUSTICE_AHYWHEBE_*IS-A_THBEAT.TO_JUSTICE-EYEBYWHEBEj
      I REMAIN A REFORMED PERSON FIRST AND CONVICT GENTLEMEN:
      THANK YOU SIR ," YOUR HONOR : ,& CLERK AND THIS PERCISE COURT:


        .MR1_MICHAEL_PERRY_#_1941592
         SIGNATURE OF PETITIONER:



                                                       MliO^U^
                                          SIGNED NAMED PETITIONER:

                                       I.D.NUMBER: #!($!%(@ 1941592




MAILED IN THE UNITED STATES MAIL BOX
  SEPTEMBER 23rd,2015A.D.: AT 3;40 A.M.
THE STATE OF TEXAS                                      §
                                                        §
COUNTY OF TARRANT                                       §


                                                    AFFIDAVIT


       BEFORE ME, the undersigned authority, on this day personally appeared Angel Scott,who

being by me duly sworn, upon oath deposes and says:

       "My name is Angel Scott. I have personal knowledge of the matters contained in
       this affidavit and I do swear that they are true and correct. I am a leasing specialist
.^^-rt. ^r^he^Sugar. Creek^Apartfeients^ia,.Grande Rrairie^exas^Miehael-PeFy-was -a-*- --^ -
         resident at Sugar Creek for more than four years prior to his arrest in this case. He
         was a good resident and I had no concerns about his living there. I believe he would
         be an asset to the community here if he were to return here to live and he would
       be welcome here. I was not contacted by Michael's trial attorney prior to his trial
       or asked any questions about Michael's character. I did not even know that the trial
       was being held. If I had been asked to testify during the punishment phase of
       Michael's trial in his behalf I would have been happy to do so but I was never
       contacted by anyone asking me to testifyjt his trial."




                                                     Affiant


       SUBSCRIBED AND SWORN TO BEFORE ME on Scftfr'k^"-fo . 2014. to certify which

witness my hand and seal of office.


                      •••!•--r-r-—'»   r '.'IV1CC
                    HECTOR OCHOA
                      Notary Public                       u
                    STATE OF TEXAS                   Notary Public, State of Texas
                   My Comm. Exp.05-20-15
              xxxsooooMOOOoa
                                                            /
THE STATE OF TEXAS                              §
                                                §
COUNTY OF TARRANT                               §


                                           AFFIDAVIT


       BEFORE ME, the undersigned authority, on this day personally appeared LaTisha

Carmichael, who being by me duly sworn, upon oath deposes and says:

       "My name is LaTisha Carmichael. I have personal knowledge of the matters
       contained in this affidavit and I do swear that they are true and correct. I have
       known Michael Perry for many years. I have always known him to be a hard worker
       and helpful. He helped raise his nieces and nephews, and helped his mother with
       her house. After he graduated from high school, Michael got a job as a truck driver
       and did well at that job. I know he had problems in the past but since 2009 I saw
       him go to church and work on the Usher Board. He wanted to turn his life around.
       He also helped me when my father was very sick in the hospital. He would go visit
       with him and play dominoes and try to cheer him up until he passed away. I was
       not contacted by Michael's trial attorney prior to his trial or asked any questions
       about Michael's character. I did not even knowthat the trial was being held. IfI had
       been asked to testify during the punishment phase of Michael's trial in his behalf I
       would have been happy to do so but I was never contacted by anyone asking me
       to testify at his trial."




       SUBSCRIBED AND SWORN TO BEFORE ME onT^gA 10 .2014, to certify which
witness my hand and seal of office.




                                                                    Coc
                                             Notary Public, Statepf Texas

                                              /^WWMMIWMiaMMMMmMMMMMMmn

                                                           SHERRY COLE
                                                           NettyMfetUttof tan
                                                           MyCmn.&vlmtt'lMOIS
THE STATE OF TEXAS                                   §

county of ~3or\g.s>                                  §
                                                 AFFIDAVIT


         BEFORE ME, the undersigned authority, on this day personally appeared Michael Wayne

Perry, who being by me duly sworn, upon oath deposes and says:

         "My name is Michael Wayne Perry. I am the Defendant in this case and I have
         personal knowledge of the statements made in this affidavit and I swear under
         oath that they are true and correct. Charles Roach was my attorney in my jury trial.
             Mr, Rpach ney^rialked tp.roe,priorto theJriala                                                ,,
         asked me about the case. I did not even know that it Was going to trial until the
         day of the trial. My attorney never asked for the names or information about
         anyone who could testify for me on punishment. If he had asked or talked to me
         about itI knew of several people who would have testified for me. One wasa pastor
         at my church who could have testified about my work there, and how I went to
         bible school and retreat. There was also people I had worked for and an apartment
         manager where I lived. I was never asked for those names or I would have given
         them to Mr. Roach and information on how to find them. He didn't seem interested
        in.getting anything from me except a guilty plea.I believe these people would have
       /testified that I was a hard workerwho held a steadyjob as a truck driver, that I was
    •J "active in church work and helped out there with the Usher Committee, and that I
      \wasagood tenant at my apartment. I believe my sentence might have been less if
     - thejury/had heard some evidence from witnesses for me. My attorney should have
         at least tried to find some of them. He didn't even try to put on a case for me or
         find out if I had any witnesses to put up."



                                                                                  \J*'.... =sK
                                                  Michael Wayne Perry, Affiant

         SUBSCRIBED AND SWORN TO BEFORE ME on '^\\ W                              2014, to certify which
witness my hand and seal of office.

                                  CMRYSTAL K
                                   HOLMAN

                                          oni^r': G^^JUl) ft f4il)rAav^
                                     1-26-2017                %
     •   •    *'• •   •   •  .,....««••••••
                              «                   Notary Public, State of Texas
                      Notary Without Bond
THE STATE OF TEXAS


COUNTY OF TARRANT


                                           AFFIDAVIT


       BEFORE ME, the undersigned authority, on this day personally appeared Shirley Gardner,

who,being by me duly sworn, upon oath deposes and says:

       "I amAPastor Shirley Gardner of the 1™* WoJ^ Sis*k,u l have persona|
       knowledge of the matters contained in this affidavit and I do swear that they are
       true and correct. I have known Michael Perry for around five years or longer. I saw
       Michael get along well with the people of our church, and I know that he was
       gainfully employed as a truck driver for years. Michael attended Bible School at the
       church and was an active participant in class. I believe he demonstrated a sincere
       belief and a genuine love for God and people. He would always help out at the
       church when he could. He attended the men's retreat and the brotherhood
       fellowship. He also ushered on our Usher Board. I believe Michael was trying hard
       to turn his life around and he attended the noon prayer meeting every Tuesday
       until his arrest. I believe he deserves mercy. I was not contacted by Michael's trial
       attorney prior to his trial or asked any questions about Michael's character. I did
       not even know that the trial was being held. If I had been asked to testify during
       the punishment phase of Michael's trial in his behalf I would have been happy to
       do so but I was never contacted by anyone asking me to testify at his trial."




                                              ifiant    7//   I

       SUBSCRIBED AND SWORN TO BEFORE ME on TkCfr ID .2014, to certify which
witness my hand and seal of office.




                                                                     (jGXjl
                                             Notary Public, State)of Texas



                                                           SHERRY COLE
                                                           MayftNtttvottmi

                                                       n m n w i » • «*«»«»»»»4
THE STATE OF TEXAS                               §
                                                 §
COUNTY OF TARRANT                                §


                                            AFFIDAVIT


       BEFORE ME, the undersigned authority, on this day personally appeared Pearline Frazier,

who being by me duly sworn, upon oath deposes and says:

       "My name is Pearline Frazier. I have personal knowledge of the matters contained
       in this affidavit and I do swear that they are true and correct. I am Michael Perry's

       talked for a very short time. At that time the attorney did not ask me for any
       information about people who might testify about Michael's character during his
       trial. I didn't even know about the trial until shortly before it was held. I asked the
       attorney to call me back but he never did. If the attorney had asked me for the
       names of people who could testify for Michael I could have given him several
       names including our church pastor and apartment manager but I was never asked
       to give any information like that for Michael's trial. I believe there was information
       and witnesses that could have testified in Michael's behalf if they had been
       contacted by the attorney prior to the trial."




                                              Affiant
                                              Affiant                      U

       SUBSCRIBED AND SWORN TO BEFORE ME on 't^bjafcJbii^W
witness my hand and seal of office.



                                      -,J
   I 4^A%       SYLVIACHUMLEY
   X=*rW"*1   MY COMMISSION EXPIRES
   *\W3$         Febn»iy24,2016               Notary Public,State of Texas